Citation Nr: 0512200	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  03-20 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat

INTRODUCTION

The veteran apparently had active military service from May 
1969 to January 1972, although these dates have not been 
confirmed.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision.  The veteran filed a notice 
of disagreement in November 2002, the RO issued a statement 
of the case in June 2003, and the veteran perfected his 
appeal in July 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

In written statements filed in April 2001 and June 2001, the 
veteran specifically indicated that he was seeking service 
connection for a psychiatric disability other than PTSD.  
This claim has not been developed or certified for appeal, 
and is not inextricably intertwined with the issue now before 
the Board on appeal.  Therefore, it is referred to the RO for 
appropriate action. 
 
REMAND

As reflected in written statements filed in December 2001 and 
July 2003 and in his March 2005 hearing testimony, the 
veteran essentially claims that he was beaten by fellow 
soldiers throughout basic combat training and advanced 
individual training (AIT), apparently losing consciousness 
for three to four days following one incident.  He has 
reported another incident in which (while on guard duty 
during AIT at Fort Sill, Oklahoma), he was attacked by a 
group of drunken soldiers.  He said he told his sergeant 
about one of the beating incidents, but the sergeant 
apparently just laughed.

The veteran's DA Form 20 confirms that he had basic combat 
training at Fort Bragg, North Carolina, beginning in June 
1970 and AIT with Battery D of the 5th Training Battalion at 
Fort Sill, Oklahoma, beginning in August 1970.  VA outpatient 
treatment records dated in December 2002, November 2003, and 
March 2004 reflect that he has been assessed as having PTSD.  

On a VA Form 3101 dated in May 2001, the veteran's service 
dates were noted to be from May 1969 to January 1972.  
Although the RO subsequently received the veteran's DA Form 
20, it does not contain a legible confirmation of the service 
dates.  A copy of the veteran's DD Form 214 has not been 
associated with the claims file and so his actual dates of 
enlistment and separation have not been verified.  This 
should be done. 

In an August 2001 written document, the National Personnel 
Records Center (NPRC) indicated that it had previously 
furnished the veteran's service medical records to the RO on 
January 19, 1993.  Yet the claims file contains no service 
medical records, nor any document which has a date stamp 
prior to March 1999.  On remand, attempts should be made to 
obtain the veteran's service medical records (as they might 
contain a reference to the veteran having been in an 
altercation or being treated for loss of consciousness).  

If the service medical records cannot be located for whatever 
reason, the AMC should advise the veteran that he may submit 
alternative evidentiary materials.  This evidence may be 
statements from service medical personnel, "buddy" 
statements, employment physical examinations, insurance 
examinations, pharmacy prescription records, letters written 
during service, etc.  The veteran should be informed of these 
alternate documents and be given an opportunity to more fully 
develop his case.  He should also be asked to complete and 
return NA Forms 13055 ("Request for Information Needed to 
Reconstruct Medical Data") and 13075 ("Questionnaire About 
Military Service").

Although his alleged stressors include being personally 
assaulted while on active duty, the veteran has not yet been 
sent a development letter tailored to personal assault 
claims.  If a PTSD claim is based on an alleged in-service 
personal assault, VA must advise the appellant that evidence 
from sources other than the service records, including 
evidence of behavior changes, may constitute credible 
supporting evidence of the stressor and allow him or her the 
opportunity to furnish such evidence or advise VA of the 
potential sources of such evidence.  Patton v. West, 12 Vet. 
App. 272 (1999); 38 C.F.R. § 3.304(f)(3); see also paragraph 
5.14(d)(5) of Manual M21-1, Part III.  

To the extent reasonably possible, the AMC should attempt to 
verify the veteran's stressor incidents with the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  
Thereafter, if appropriate, a new VA psychiatric examination 
should be scheduled (as detailed below).  

Accordingly, the Board REMANDS this case for the following:

1.  With any needed assistance from the 
veteran, contact the NPRC or any other 
necessary sources to obtain written 
confirmation of his dates of active duty.

2.  With any necessary assistance from 
the veteran, contact the NPRC and confirm 
that all service medical and clinical 
records have been associated with the 
claims file, including any records 
reflecting psychiatric evaluation and/or 
treatment at any mental health clinic to 
which the veteran would have been 
referred while he was in basic combat 
training at Fort Bragg beginning in June 
1970 or when he was in AIT with Battery D 
of the 5th Training Battalion at Fort 
Sill, Oklahoma, beginning in August 1970.  
All logical follow-up development in this 
regard should be pursued and documented 
in the claims file.

3.  If the service medical records are 
not located, develop this case according 
to applicable criteria pertaining to 
disposition of cases where service 
medical records are lost.  This includes 
notifying the veteran that he can submit 
alternate evidence, including, but not 
limited to, statements from service 
medical personnel, "buddy" certificates 
or affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examination reports.  Ask 
the veteran to complete and return NA 
Forms 13055 ("Request for Information 
Needed to Reconstruct Medical Data") and 
13075 ("Questionnaire About Military 
Service").

4.  Send the veteran a development letter 
tailored to claims concerning PTSD from 
personal assault, per paragraph 
5.14(d)(5) of Manual M21-1, Part III.  

5.  Once the above development is 
completed, and if and only if the 
development confirms that the veteran is 
a veteran of combat or otherwise verifies 
a stressor or stressors, schedule a new 
VA psychiatric examination to determine 
the nature of any PTSD.  The examiner 
should review the veteran's medical 
history and the information concerning 
any verified stressors and conduct all 
necessary special studies or tests 
including appropriate psychological 
testing and evaluation.  The following 
questions should be answered: 

Does the veteran meet the DSM-IV 
criteria for PTSD?  If so, can the 
PTSD be related to a  verified 
stressor or stressors?

6.  If the examination report is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it to the 
examining physician for revision.

7.  Thereafter, re-adjudicate the claim 
for service connection for PTSD.  If it 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case which discusses all 
relevant actions taken on the claim, 
summarizes the evidence, and applies all 
relevant legal authority.  Allow an 
appropriate period for response and 
return the case to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


